Citation Nr: 1214247	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial evaluation (rating) for type II diabetes mellitus with hypertension and nephropathy, evaluated at 10 percent from October 10, 2007 to February 4, 2008, and at 20 percent from February 5, 2008, forward.  

2.  Entitlement to a separate (compensable) evaluation (rating) for hypertension.

3.  Entitlement to a separate (compensable) evaluation (rating) for nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2008 and May 2011 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  For the initial rating period on appeal prior to February 5, 2008, the Veteran's diabetes mellitus required treatment with restricted diet and exercise, but did not require treatment with insulin or oral hypoglycemic agent nor manifest in episodes of hypoglycemic reaction or ketoacidosis.

2.  For the initial rating period on appeal from February 5, 2008, forward, the Veteran's diabetes mellitus required treatment with an oral hypoglycemic agent, restricted diet, and exercise, but did not require treatment with insulin nor manifest in episodes of hypoglycemic reaction or ketoacidosis.

3.  For the entire initial rating period on appeal, the Veteran's hypertension did not manifest in diastolic pressure readings predominantly 100 or more, nor was systolic pressure predominantly 160 or more.

4.  For the entire initial rating period on appeal, the Veteran's nephropathy has been asymptomatic, with no constant or recurrent albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101.  


CONCLUSIONS OF LAW

1.  For the initial rating period on appeal prior to February 5, 2008, the criteria for an initial evaluation in excess of 10 percent for type II diabetes mellitus with hypertension and nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011).

2.  For the initial rating period on appeal from February 5, 2008, forward, the criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus with hypertension and nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011).

3.  For the entire initial rating period on appeal, the criteria for a separate (compensable) evaluation for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2011).

4.  For the entire initial rating period on appeal, the criteria for a separate (compensable) evaluation for nephropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7541 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for diabetes mellitus, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service treatment records, private treatment records, VA treatment records, and other records identified by the Veteran. 

The Veteran has been afforded adequate examinations on the issue of rating diabetes mellitus with hypertension and nephropathy.  VA provided the Veteran with examinations in November 2007, November 2008, and February 2011.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include examination of any complications of diabetes mellitus.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's diabetes mellitus has been assigned an evaluation under Diagnostic Code 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119.  Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 10 percent evaluation is assigned where the disorder is manageable by a restricted diet only.  A 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which addresses hypertensive vascular disease, including hypertension and isolated systolic hypertension.  Under Diagnostic Code 7101, a 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is assigned when diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104.

Note (1) to Diagnostic Code 7101 states that hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Further, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  

Nephropathy related to diabetes mellitus is evaluated under Diagnostic Code 7541, which addresses renal involvement in diabetes mellitus, and is found in the Schedule of Ratings of the Genitourinary System.  38 C.F.R. § 4.115b.  Diagnostic Code 7541 instructs that disorders under this code are to be evaluated as renal dysfunction, which is found in 38 C.F.R. § 4.115a.  Under this Schedule of Ratings of the Genitourinary System, renal dysfunction is assigned a noncompensable evaluation when there is albumin and casts with a history of acute nephritis, or when hypertension is noncompensable under Diagnostic Code 7101.  The next higher, 30 percent, evaluation is assigned when there is albumin constant or recurring with hyaline and granular casts or red blood cells, when there is transient or slight edema, or when hypertension is at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.    

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. 
§ 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file, lay and medical.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Initial Disability Rating for Diabetes Mellitus

Service connection for diabetes mellitus with hypertension and nephropathy was granted in the January 2008 rating decision that is the subject of this appeal.  A 10 percent rating was assigned, effective from October 10, 2007, under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  During the course of this appeal, the RO granted a higher, 20 percent, evaluation in a May 2011 rating decision, effective from February 5, 2008, thus creating a "staged" initial rating during different periods.  The Veteran contends that he is entitled to a 40 percent evaluation for his diabetes mellitus based on the October 2008 statement of his physician, Dr. D., which states that his diabetes mellitus is treated with diet, exercise, and medication.  Further, the Veteran contends that he is entitled to separate evaluations for his hypertension and nephropathy, which are service connected as complications of, and rated together with, the service-connected diabetes mellitus.     

After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that the weight of the evidence is against the grant of a higher evaluation than 10 percent for diabetes mellitus for the initial rating period on appeal from October 10, 2007 to February 4, 2008.  Namely, for the initial rating period prior to February 5, 2008, the Veteran's service-connected diabetes mellitus did not require treatment with insulin or oral hypoglycemic agent, in addition to restricted diet, as required for a 20 percent evaluation under Diagnostic Code 7913.  38 C.F.R. § 4.119.

VA treatment records from late 2007 indicate the Veteran wished to control his diabetes mellitus with diet and exercise.  A list of medications in a September 2007 treatment note does not include any medications or insulin to treat diabetes mellitus.  

The Veteran was afforded a VA examination in November 2007.  Despite VA treatment records that indicate otherwise, the Veteran told the examiner that he took an oral medication (he was unsure of the name) for his diabetes.  He denied any history of hospitalization or surgery associated with diabetes or episodes of hypoglycemic reactions or ketoacidosis.  He stated that he was following a restricted or special diet, and denied symptoms of diabetic related peripheral vascular disease in the lower extremities.  He also reported cardiac symptoms, including shortness of breath, fatigue, and peripheral edema, but denied symptoms of peripheral neuropathy.  The Veteran further denied symptoms of diabetic nephropathy, although the examiner noted that proteinuria was noted in September 2005 and August 2007, indicating the presence of asymptomatic nephropathy.  

On physical examination in November 2007, there were decreased posterior tibial pulses in both extremities, and decreased dorsalis pedis pulse on the right.  A blood test showed glucose levels at 91, where normal is from 74 to 106.  An electrocardiogram found sinus bradycardia and nonspecific intraventricular conduction delay.  The Veteran was currently employed and was working full time; he said he had missed one week of work in the last year due to diabetes mellitus.  The VA examiner assessed type II diabetes mellitus with complications including asymptomatic nephropathy and hypertensive cardiovascular disease (hypertension), and did not find any neurologic disease related to diabetes.  The examiner opined that the diabetes had significant effects on occupation in terms of lack of stamina, weakness, and fatigue, resulting in increased absenteeism.  The VA examiner also assessed that the diabetes would further have moderate effects on chores, shopping, exercise, and recreation, and mild effects on traveling and toileting.  

On the question of whether the Veteran is entitled to a higher disability evaluation than 10 percent for his diabetes mellitus based on the evidence of record relevant to the rating period on appeal prior to February 5, 2008, outlined above, the diabetes is rated at 10 percent under Diagnostic Code 7913.  Under Diagnostic Code 7913, which specifically addresses evaluation of diabetes mellitus, a 10 percent evaluation is assigned where the disorder is manageable by a restricted diet only.  38 C.F.R. § 4.119.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of an evaluation in excess of 10 percent for diabetes mellitus for the initial rating period on appeal prior to February 5, 2008.  A 20 percent evaluation is assigned under Diagnostic Code 7913 where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  The evidence shows that, despite the Veteran's statement to the 2007 VA examiner that he was taking oral medication for his diabetes, the medical treatment records do not show that he was prescribed either an oral hypoglycemic agent or insulin to treat his diabetes prior to February 5, 2008.  Indeed, the VA treatment records clearly state that he wished to control the disorder with diet and exercise alone.  Moreover, the Veteran denied any episodes of hypoglycemic reactions or ketoacidosis (a criterion for an even higher 60 percent evaluation under Diagnostic Code 7913, described above) at the November 2007 VA examination.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 7913 for the period prior to February 5, 2008.  38 C.F.R. § 4.119.          

Next, after a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that the weight of the evidence is against the grant of an evaluation for diabetes mellitus in excess of 20 percent for the initial rating period on appeal from February 5, 2008, forward.  Namely, for the initial rating period from February 5, 2008, forward, the evidence shows that the Veteran's service-connected diabetes mellitus did not require treatment with insulin or regulation of activities, in addition to restricted diet, as required for a 40 percent evaluation under Diagnostic Code 7913.  38 C.F.R. § 4.119.

A February 2008 VA treatment note indicates the Veteran continued to want to control his diabetes mellitus with diet and exercise alone; however, the VA clinician noted that he needed medication, and prescribed Metformin, an oral hypoglycemic agent.  The dosage of Metformin was increased the following month, as the Veteran's A1C level was not at goal.    

An October 2008 letter from the Veteran's private physician, Dr. D., states that the Veteran's diabetes mellitus was being treated with diet, exercise, and medication.  

The Veteran was afforded a VA examination in November 2008.  He reported that he continued to take Metformin, along with Linosopril for high blood pressure.  He stated that he felt that his diabetes was not under control, and reported symptoms of numbness and tingling in his left lower extremity.  He denied hospitalizations associated with diabetes, as well as episodes of hypoglycemic reaction or ketoacidosis.  He stated he was told to follow a restricted diet, but was not restricted in his ability to perform strenuous activities.  

Examination of the extremities in November 2008 revealed normal pulses, and neurological evaluation was also normal.  The Veteran was working full-time, and stated that he had missed one week of work in the last year.  The VA examiner concluded that there was no neurologic disease present and assessed diabetes mellitus, noting that hypertension was not a complication of diabetes as it was diagnosed prior to diabetes.  The VA examiner further stated that the diabetes would have no significant effects on the Veteran's occupation, mild effects on chores, shopping, sports, exercise, recreation, traveling, and feeding, and no effects on bathing, dressing, toileting, grooming, and driving.  

A March 2009 VA treatment note indicates the Veteran continued to take Metformin, and that his A1C level was within the ideal range of 6.9 to 7.0.  He was advised to lose weight and control his diet.  

In July 2009, a VA clinician sent the Veteran a letter advising him that his diabetes had worsened, as shown by recent labs.  The letter asked the Veteran if he wished to increase his medication, but stated that the diabetes could be improved by diet and exercise.  A December 2009 VA treatment note indicates that the Veteran remained on the same dosage of Metformin.

An October 2009 progress note from ABQ Health Partners indicates that the Veteran's diabetes remained non-insulin-dependent.    

The Veteran was afforded another VA examination in February 2011.  He stated that he was seen for hyperglycemia after a knee replacement in 2010, but had had no problems since then.  He continued to take Metformin in the same dosage (1000 mg), and stated that he felt the diabetes was well-controlled.  Physical examination of the upper and lower extremities did not elicit any symptoms, although the Veteran reported paresthesias and numbness in the right leg and both feet.  It was noted that the Veteran had tender paraspinal muscles at the sacroiliac joints and lower lumbar spine.  There was weakness in the right and left feet, in that the Veteran was unable to stand or walk on his toes.  Neurologic examination was normal; in that regard, the VA examiner noted the Veteran's complaints of numbness and tingling in the right leg, but stated that this was probably transiently associated with his back disorder.  Sensory examination of the extremities was also normal.  The examiner stated that diabetes would not have any effects on usual occupation or daily activities.    

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a grant of a higher, 40 percent, evaluation for diabetes mellitus for the initial rating period on appeal from February 5, 2008, forward.  Namely, the Veteran's medical treatment records do not show that he was prescribed insulin to treat his diabetes or told to regulate his activities from February 5, 2008, forward.  Indeed, his VA treatment records indicate that he was instructed to increase his exercise.  In addition, at the 2008 VA examination, the Veteran denied any regulation of activities, and the 2011 VA examiner concluded that the Veteran's diabetes would not have any effect on his daily activities.  Moreover, the Veteran reported an episode of hyperglycemia in 2010, but denied any episodes of hypoglycemic reactions or ketoacidosis (a criterion for an even higher 60 percent evaluation under Diagnostic Code 7913, described above) at the 2011 VA examination, nor is there any documentation of hyperglycemic episodes or ketoacidosis.  For these reasons, the Board finds that an evaluation in excess of 20 percent for diabetes is not warranted under Diagnostic Code 7913 for the initial rating period on appeal from February 5, 2008, forward.  38 C.F.R. § 4.119.

For these reasons, the Board finds that the weight of the evidence is against a higher initial rating for diabetes mellitus with hypertension and nephropathy for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether the Veteran has any complications of diabetes that would allow for a separate evaluation (discussion of entitlement to separate ratings for hypertension and nephropathy is reserved for the section below).  While the Veteran has reported some numbness and tingling in his lower extremities, the 2011 VA examiner found that these symptoms were related to his non-service-connected back disorder.  Moreover, neurologic examination of the extremities has been normal, and there is no indication in the VA treatment notes of complaints of or treatment for diabetic neuropathy.  Therefore, there is no basis upon which to grant a separate evaluation for diabetic neuropathy.  Moreover, there is no evidence of eye disease related to his diabetes, as diabetic eye examinations have been normal.  Thus, there are no additional bases upon which to award any additional separate evaluations.

Separate Ratings for Hypertension and Nephropathy

As noted above, the RO granted service connection for hypertension and nephropathy in the January 2008 rating decision that is the subject of this appeal.  Hypertension and nephropathy have been rated with service-connected diabetes mellitus for the entire initial rating period on appeal; thus, the RO has denied separate ratings for hypertension and nephropathy as complications of diabetes.      

The Veteran contends that he is entitled to separate ratings for his hypertension and nephropathy.  As mentioned above, Note (1) to Diagnostic Code 7913, which addresses diabetes mellitus, provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Thus, the question before the Board is whether the Veteran is entitled to a compensable evaluation for either hypertension or nephropathy.  

Under DC 7101, which addresses hypertensive vascular disease (to include hypertension and isolated systolic hypertension), a 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Note (1) to Diagnostic Code 7101 states that hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Further, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  

In this case, for the entire initial rating period on appeal, the Veteran's blood pressure readings have not shown diastolic pressure readings consistently at 100 or more, nor has systolic pressure been consistently at 160 or more.  Indeed, the highest systolic pressure reading has been 153, and the highest diastolic pressure reading has been 92 during the rating period on appeal.  Moreover, his blood pressure readings have not even met the definition of hypertension as defined by Note (1) to Diagnostic Code 7101, as his diastolic pressure has been predominantly below 90, and systolic pressure has not reached 160.  Thus, the weight of the evidence is against a grant of a separate evaluation for hypertension.

Next, as mentioned above, nephropathy related to diabetes mellitus is evaluated under Diagnostic Code 7541, which addresses renal involvement in diabetes mellitus, and is found in the Schedule of Ratings of the Genitourinary System.  38 C.F.R. § 4.115b.  Diagnostic Code 7541 instructs that disorders under this code are to be evaluated as renal dysfunction, which is found in 38 C.F.R. § 4.115a.  Under this Schedule of Ratings of the Genitourinary System, renal dysfunction is assigned a noncompensable evaluation when there is albumin and casts with a history of acute nephritis, or when hypertension is noncompensable under Diagnostic Code 7101.  The next higher, 30 percent, evaluation is assigned when there is albumin constant or recurring with hyaline and granular casts or red blood cells, when there is transient or slight edema, or when hypertension is at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  

In this case, the Board finds that the weight of the evidence is against a grant of a separate compensable evaluation for nephropathy.  First, albumin has not been constant or recurring in urine testing.  The 2007 VA examiner noted proteinuria in September 2005 and August 2007, indicating the presence of asymptomatic nephropathy.  Urine testing on the date of the 2007 VA examination was negative for blood and protein, with a normal level of creatinine of 0.9 mg/dL (normal is .8 to 1.5 mg/dL).  Testing in March and July 2009 showed albumin levels at less than 0.6 and 0.6 mg/dL, respectively (where normal is from 0 to 1.7 mg/dL), and the ratio of albumin to creatinine (ACR) was less than 4 and at 4 mg/g creatinine, respectively (where normal is from 0 to 30 mg/g creatinine).  Plasma testing in March, April, and August 2010 revealed normal levels of albumin at 4.0, 4.0, and 4.1 g/dL, respectively (normal is from 3.5 to 5 g/dL).  Urine protein testing was negative in January 2011.  Next, no edema has been reported or observed on physical examination, and hypertension is not at least 10 percent disabling under Diagnostic Code 7101, as discussed above.  Therefore, the Board finds that the weight of the evidence is against a separate evaluation for nephropathy.  While the criteria for a non-compensable evaluation have been demonstrated by the evidence (hypertension non-compensable under Diagnostic Code 7101), Note (1) to Diagnostic Code 7913 instructs that complications of diabetes such as nephropathy are only to be rated separately if they are compensable (or used to support a 100 percent evaluation).  Here, the weight of the evidence is against a compensable rating for nephropathy, so a separate rating is not warranted.    

For these reasons, the Board finds that the weight of the evidence is against a grant of separate ratings for hypertension and nephropathy as complications of service-connected diabetes mellitus.  Moreover, the evaluations of 10 and 20 percent assigned for service-connected diabetes mellitus during the initial rating period on appeal adequately take into account the complications of hypertension and nephropathy, as specified in Note (1) to Diagnostic Code 7913.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's diabetes mellitus.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's diabetes mellitus has required treatment with an oral hypoglycemic agent, restricted diet, and exercise, and has manifested in non-compensable complications of hypertension and nephropathy.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for such treatment (Diagnostic Code 7913, 38 C.F.R. § 4.119), and contemplate non-compensable complications such as hypertension and nephropathy (Note (1) to Diagnostic Code 7913, Diagnostic Codes 7101 and 7541, 38 C.F.R. §§ 4.119, 4.104, 4.115a, 4.115b).  In this case, comparing the Veteran's disability level and symptomatology of diabetes mellitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with diabetes mellitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial evaluation for type II diabetes mellitus with hypertension and nephropathy, in excess of 10 percent from October 10, 2007 to February 4, 2008, and in excess of 20 percent from February 5, 2008, forward, is denied.  

A separate (compensable) evaluation for hypertension is denied.

A separate (compensable) evaluation for nephropathy is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


